Decided in this ease, that under an order for a common dedimus, to take the answer of the defendant, it is jrregUiar for the commissioners to return a demurrer instead of an answer. But that the defendant may move the court for a commission to take his plea, aftswer or demurrer, and .file ‘ court will grant it, with the restriction not to demur alone; and then the commissioners may receive a plea, or an answer and demurrer, because they have special authority to do so.
Order appealed from reversed, and motion denied. Costs to abide the event of the suit.